I concur in the judgment and opinion since it accurately applies the law as it currently exists. However, I believe the court system should re-think its position on incidental damages arising out of siting procedures which supersede ordinary zoning.
The whole concept of zoning is based on the premise that some land uses are offensive to surrounding landowners. Zoning creates zones where certain offensive uses may be carried on, but away from areas where they would be objectionable. Without zoning, the courts would be swamped with private nuisance suits. Implicit in the very concept of zoning is that some legal uses may have a deleterious effect on the health, safety and value of the surrounding property.
Waste disposal is not amenable to zoning. Nobody wants a dump next *Page 24 
door. So the legislature has adopted siting procedures which are not subject to zoning. Since siting procedures are necessary to protect the overall good, the costs of siting procedures should be borne by society in general.
Nobody would reasonably deny that when a dump moves in, the value of the surrounding property goes down. When we select a certain site because it scientifically and environmentally is the best location, we as a society are making a decision which balances the interests of people overall against the interests of the people who own property nearby. There is nothing wrong with drawing this kind of balance.
However, we ought to have the decency to pay for what we obtain. If society's waste is gathered together and transported away from where most people live, most people are benefitted. But when it is transported to a certain location, the people in that location are harmed economically. Ordinarily zoning and the state's policy of not deliberately violating local zoning law generally will protect people, and this is why we have the rule in McKee, supra, i.e., that absent a physical taking there is no damage. But hazardous waste is an exception. Since it is an exception to the ordinary zoning law, it likewise ought to be an exception to the ordinary law of condemnation.
Hazardous waste has required us to re-think our whole disposal system. We cannot simply dump these products, but must see that they are properly disposed of, and we must incur the necessary costs. We cannot make those costs go away. One sure and certain cost is the decrease in value of property surrounding a dump site. By denying the economic reality of hazardous waste siting, we only shift the burden of that cost to an unfortunate few.
If anyone challenges the need for a change in Ohio law, I would ask, arguendo: "Would your position be the same if someone planned to put a dump site next to your property?"
In all fairness, the Supreme Court should review its position on what constitutes a taking in hazardous waste siting cases.